Citation Nr: 1010199	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to 
October 1962.  The Veteran died in April 2006.  The appellant 
is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant submitted a Notice of 
Disagreement in August 2007 and subsequently perfected her 
appeal in March 2008.  

This claim was previously remanded by the Board in September 
2009 for additional evidentiary development.  The Board is 
obligated by law to ensure that the RO and Appeals Management 
Center (AMC) comply with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant was afforded a hearing before the undersigned 
Acting Veterans Law Judge at the RO in Muskogee, Oklahoma in 
June 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran died in April 2006 at the age of 64.  The 
death certificate lists the cause of death as metastatic non-
small cell cancer.  
2.  At the time of the Veteran's death he was not service-
connected for any disabilities.

3.  A preponderance of the evidence supports a conclusion 
that the Veteran's death was not caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing medical treatment to the Veteran, 
nor was such the result of an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1151 have not been met.  38 U.S.C.A. §§ 1151, 1310 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.312, 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Proper notice from VA must inform the appellant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Previously, the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) held that the failure 
to provide pre-adjudicative notice of any of the necessary 
duty to notify elements was presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  VA 
was required to show that that the error did not affect the 
essential fairness of the adjudication, and that to make such 
a showing the VA had to demonstrate that the defect was cured 
by actual knowledge on the claimant's part or that a benefit 
could not have been awarded as a matter of law.  Id.  
However, the United States Supreme Court (the Supreme Court) 
recently held this framework to be inconsistent with the 
statutory requirement that the CAVC take "due account of the 
rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  
See Shinseki v. Sanders, 556 U. S. ___ (2009).  In reversing 
the Federal Circuit's decision, the Supreme Court held that 
the burden is on the claimant to show that prejudice resulted 
from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) held that in the context of a claim for DIC benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  Such notice was provided to the appellant in 
a June 2006 notice letter.  While this letter did not 
indicate what the Veteran was service-connected for at the 
time of his death, there was no prejudice to the appellant as 
the record establishes that the Veteran was not service-
connected for any disabilities at the time of his death.  The 
record also demonstrates that the appellant was informed of 
the evidentiary requirements pertaining to a claim for 
compensation under 38 U.S.C.A. § 1151 in an April 2007 notice 
letter.  These letters were supplied to the appellant prior 
to the initial adjudication of the claim currently on appeal.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
appellant prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that a VA opinion was obtained in 
November 2009, the results of which have been included in the 
claims file for review.  The VA opinion involved a thorough 
review of the claims file and an opinion that was supported 
by sufficient rationale.  Therefore, the Board finds that the 
November 2009 VA opinion is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its September 2009 remand directives.  The 
Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that 
the AMC obtained the requested VA medical opinion.  The AMC 
later issued a Supplemental Statement of the Case.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, 
supra.  Therefore, in light of the foregoing, the Board will 
proceed to review and decide the claim based on the evidence 
that is of record consistent with 38 C.F.R. § 3.655 (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that she is entitled to DIC benefits 
for the death of the Veteran.  Specifically, the appellant 
contends that VA failed to administer treatment for lung 
cancer in a timely fashion, and as a result, the Veteran 
passed away in April 2006.  

Relevant Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under Chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of the Veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and - 


"(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability or death 
was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable."

In determining whether the Veteran had an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2009).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361 (c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of the Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009).

Analysis

The appellant contends that she is entitled to DIC benefits 
for the death of the Veteran.  Specifically, the appellant 
contends that VA failed to administer treatment for lung 
cancer in a timely fashion, and as a result, the Veteran died 
in April 2006.  However, as outlined below, the preponderance 
of the evidence of record demonstrates that VA did not act 
with carelessness, negligence, lack of proper skill, or error 
in judgment when treating the Veteran.  As such, entitlement 
to compensation under 38 U.S.C. § 1151 is not warranted.  
The evidence of record suggests that the Veteran was 
diagnosed with lung cancer in 1992.  The Veteran had an X-ray 
of the chest performed in June 1996, revealing multiple small 
nodules in the left mid and lower lung fields which were 
believed to suggest fibrotic disease.  A computed tomography 
(CT) scan was performed in August 1996 revealing no evidence 
of recurring tumor or abnormal enhancing.  There was no 
evidence of a recurrent mass upon further X-ray in January 
1998 and January 2000.  In July 2005, the Veteran was treated 
and found to have moderate diffuse dullness in the right lung 
and an essentially clear left lung.  Upon follow-up treatment 
in April 2006, a CT evaluation revealed multiple enhancing 
lesions throughout the left lung base consistent with a 
metastatic process.  The Veteran sought private medical 
treatment to treat his cancer at this point in time, but he 
died on April 23, 2006.  The immediate cause of death was 
listed as metastatic non-small cell cancer.  

The record also contains lay testimony in support of the 
appellant's claim.  During a June 2009 hearing, the appellant 
testified that VA did not provide an X-ray of the Veteran's 
lungs from 2001 to 2006.  She also testified that after being 
rescheduled by VA, a CT scan was performed in March 2006, 
revealing cancer of the liver, lungs, stomach and kidneys.  
It was her contention that the Veteran could have had cancer 
throughout the period since 2001, but because VA did not 
perform additional X-rays, this fact remained unknown.  The 
appellant's son also testified during this hearing and 
expressed his opinion that VA was slow in offering treatment 
to the Veteran.  

Based in part on the testimony provided by the appellant and 
her son, along with the complicated nature of the medical 
question at issue, the Board remanded the appellant's claim 
in September 2009 so that a competent medical opinion could 
be offered.  The claims file was reviewed by a VA medical 
examiner in November 2009.  The examiner discussed the above 
medical evidence, concluding that the Veteran was diagnosed 
with lung cancer in 1992.  The examiner noted that an X-ray 
from March 1996 revealed multiple nodules in the left mid and 
lower lung which were considered fibrotic changes or 
metastatic disease.  This was followed with another chest X-
ray in June 1996 that was unchanged and a CT scan in August 
1996 that revealed no evidence of cancer recurrence.  No 
cancer was found upon additional X-ray in January 2000.  The 
Veteran was seen for a chest X-ray in March 2006 that 
revealed multiple round lesions throughout the left lung 
compatible with metastatic disease.  

The examiner concluded that there was no evidence of 
carelessness, negligence, lack of proper skill or error in 
judgment in the care of the Veteran.  This opinion was based 
on a review of the evidence of record, along with a number of 
medical resources.  These resources indicated that the 
rationale for surveillance following the initial treatment of 
non-small cell lung cancer (NSCLC) is to detect recurrent 
disease.  These sources noted that there was no clear role 
for routine studies in asymptomatic patients.  The examiner 
opined that the findings on the chest X-ray (CXR) from 1996 
were properly evaluated with a CT scan and there was no need 
for further imaging studies after this.  When the Veteran was 
seen with pain in December 2005, it was reasonable to treat 
him with anti-inflammatory agents rather than performing an 
X-ray.  When the Veteran returned with the same symptoms, a 
CXR was obtained and further work-up was performed.  

Based on the above evidence, the Board concludes that the 
appellant is not entitled to DIC benefits pursuant to 38 
U.S.C.A. § 1151.  The record demonstrates that the Veteran 
was treated for lung cancer for a number of years by VA.  
According to the November 2009 VA examiner, VA's course of 
treatment was proper, and the Veteran's death was not a 
result of carelessness, negligence, lack of proper skill and 
error in judgment on the part of VA.  The record contains no 
medical opinion of record suggesting otherwise.  Therefore, 
the evidence does not demonstrate that VA failed to timely 
diagnose and properly treat the Veteran's cancer, and as 
such, VA treatment did not contribute to the natural 
progression of his lung cancer.  See 38 C.F.R. § 3.361 (c)(2) 
(2009).

The Board recognizes that the appellant strongly believes the 
Veteran died as a result of slow treatment on the part of VA.  
However, as a layperson, the appellant is not competent to 
offer an opinion as to whether earlier medical intervention 
may have saved the Veteran's life.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
November 2009 VA examiner, however, is a trained medical 
professional who is competent to offer such an opinion.  The 
examiner opined that VA did not act with carelessness, 
negligence, lack of proper skill, or error in judgment when 
treating the Veteran.  The Board has given more weight to the 
only competent medical conclusion of record regarding this 
issue.  

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to compensation under 38 
U.S.C. § 1151 for the cause of the Veteran's death.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


